DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 8, 13-18, 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 2 of claim 8, the phrase “about 5 nm to 50 nm” (emphasis added) is subjective, vague and indefinite.  The examiner interprets the term “about” means reasonable close to (See evidence via https://www.merriam-webster.com/dictionary/about ). It is unclear from the claim what is the specific range that applicants considered as about (or reasonably close to) 5 nm to 50 nm.
Claim 12 recites the limitation "the insulating substrate" in lines 4, 5, 6, 8, 9, 11-12, 14 (occurs 7 times) .  There is insufficient antecedent basis for this limitation in the claim.  The examiner suggests replacing “the insulating substrate” to --the crystalline insulating substrate-- in order to provide proper antecedent basis.
Claim 15 recites the limitation "the insulating substrate" in line 2 .  There is insufficient antecedent basis for this limitation in the claim.  The examiner suggests replacing “the insulating substrate” to --the crystalline insulating substrate-- in order to provide proper antecedent basis.
Claim 16 recites the limitation "the insulating substrate" in lines 2-3 (occurs 2 times) .  There is insufficient antecedent basis for this limitation in the claim.  The examiner suggests replacing “the insulating substrate” to --the crystalline insulating substrate-- in order to provide proper antecedent basis.
Claim 17 recites the limitation "the insulating substrate" in line 1 .  There is insufficient antecedent basis for this limitation in the claim.  The examiner suggests replacing “the insulating substrate” to --the crystalline insulating substrate-- in order to provide proper antecedent basis.
Claims 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because they directly or indirectly depend on indefinite claim 12. 
Claim 20 recites the limitation "the device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear from the claim whether “the device” is referred to “a nanopore device” or “an electrical measuring device”.
Claim 21 recites the limitation "the device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear from the claim whether “the device” is referred to “a nanopore device” or “an electrical measuring device”.
Claim 22 recites the limitation "the device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear from the claim whether “the device” is referred to “a nanopore device” or “an electrical measuring device”.
Claim 23 recites the limitation "the device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear from the claim whether “the device” is referred to “a nanopore device” or “an electrical measuring device”.
Claim 24 recites the limitation "the device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear from the claim whether “the device” is referred to “a nanopore device” or “an electrical measuring device”.
Claim 25 recites the limitation "the device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear from the claim whether “the device” is referred to “a nanopore device” or “an electrical measuring device”.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ivankin et al. (US 2017/0058336 A1).
As to claim 19, Ivankin discloses a nanopore device for analyzing biological molecules, the nanopore device comprising: 
a nanopore (150) disposed in a membrane (140) overlying a sapphire substrate (190) (paragraph 0037-0039, Fig 1, paragraph 0047);  
a first fluidic reservoir (100) and a second fluidic reservoir (11) fluidically coupled to the nanopore (Fig 1, paragraph 0039);
first (120) and second (121) electrodes coupled to an electrically conductive fluid disposed in  the first fluidic reservoir and the second fluidic reservoir, respectively ( Fig 1, paragraph 0039-0040)
and  an electrical measuring device (130) for measuring an electrical signal between the first  and second electrodes (fig 1-2, paragraph 0039, 0064, 0068).
As to claim 20, Ivankin discloses the nanopore device is configured to apply an electrical voltage between the first (120) and the second (121) electrode and measure a current signal between the first and the second electrode (See Fig 1, paragraph 0039, 0064, 0068).
	 
8.	Claims 19-21 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Hongo et al. (US 2014/0374255 A1)
As to claim 19, Hongo discloses a nanopore device for analyzing biological molecules, the nanopore device comprising: 
a nanopore (14) disposed in a membrane (11) overlying a sapphire substrate (15) (Fig 1 Fig 6, paragraph 0025-0031, 0075);  
a first fluidic reservoir (12) and a second fluidic reservoir (13) fluidically coupled to the nanopore (Fig 1, Fig 6 paragraph 0025-0031, 0036-0037);
first (16) and second (17) electrodes coupled to an electrically conductive fluid disposed in  the first fluidic reservoir and the second fluidic reservoir, respectively ( Fig 1, paragraph 0025-0031, 0041)
and  an electrical measuring device (22) for measuring an electrical signal between the first  and second electrodes (fig 1, paragraph 0025-0031, Fig 4, paragraph 0039-0047).
As to claim 20, Hongo discloses the nanopore device is configured to apply an electrical voltage between the first (120) and the second (121) electrode and measure a current signal between the first and the second electrode (See Fig 1, Fig 4, paragraph 0025, 0039).
As to claim 21, Hongo discloses the nanopore device is configured to apply an electrical current between the first and the second electrode and measure a voltage signal between the first and the second electrode (See paragraph 0044).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 22-23, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hongo (US 2014/0374255 as applied to claims 19-21 above, and further in view of Astier (US 2014/0374695 A1).
As to claim 22, Hongo discloses the membrane (11) is suspended over a cavity in the sapphire substrate (15), and the cavity is being formed by a dry or a wet etching (See paragraph 0072, 0076).  Hongo fails to explicit disclose that the etching process is wet anisotropic etch.  Astier teaches to perform either isotropic or anisotropic wet etch (See paragraph 0043).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hongo in view of Astier by using anisotropic wet etch because it helps to control the profiled of the sidewalls of the opening.

As to claim 23, Hongo discloses the cavity is configured to extend from a first triangular opening in a back side of the sapphire substrate to a second triangular opening in a front side of the sapphire substrate, the second triangular opening being smaller than the first triangular opening (See Fig 1, Fig 6, Fig 9, Note: triangular opening in Fig 1, 6 and 9 has three sides:  (1) sidewall on the left hand side, (2) sidewall on the right hand side; and (3) the horizontal bottom).
As to claim 25, Hongo discloses the cavity is configured to extend from a first triangular opening in a back side of the sapphire substrate to a second triangular opening in a front side of the sapphire substrate, the second triangular opening being smaller than the first triangular opening, and sidewalls connecting the first opening and the second opening (See Fig 1, Fig 6, Fig 9, Note: triangular opening in Fig 1, 6 and 9 has three sides:  (1) sidewall on the left hand side, (2) sidewall on the right hand side; and (3) the horizontal bottom).  As to claim 25, Hongo fails to disclose the sidewalls are characterized by crystalline orientation determined by the wet anisotropic etch.  Astier teaches to anisotropic wet etch a crystalline substrate along selected crystallographic planes in the crystalline solid result the sidewalls are characterized by crystalline orientation determined by the wet anisotropic etch (See paragraph 0043, Fig 5).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hongo in view of Astier by having the sidewalls are characterized by crystalline orientation determined by the wet anisotropic etch because it helps to control the profiled of the sidewalls of the opening.

11.	Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hongo (US 2014/0374255 A1) and Astier (US 2014/0374695 A1) 22-23, and further in view of Chen et al. (“The Formation of The Hexagonal Pyramid Facets on Wet Etching Patterned Sapphire Substrate”, ECS Transactions, 50, (42) The Electrochemical Society; 2013).
As to claim 24, Hongo discloses the first opening in the back side of the sapphire substrate has three side (See Fig 1, Fig 6, Fig 9, Note: triangular opening in Fig 1, 6 and 9 has three sides:  (1) sidewall on the left hand side, (2) sidewall on the right hand side; and (3) the horizontal bottom).  Astier teaches to anisotropic wet etching a crystal substrate along a crystallographic plane (See paragraph 0043). As to claim 24, Hongo and Astier fail to disclose having the front side and the back side of the sapphire substrate are configured in a c-planes of the sapphire substrate and  each side of the opening being aligned with a hexagonal crystalline orientation of the sapphire substrate.  Chen teaches a c-plane sapphire substrate subjected to a wet etching result in a patterned being aligned with a hexagonal crystalline orientation of the sapphire substrate (See pages 27-29, Fig 1-Fig 3).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hongo and Astier in view of Chen by having the front side and the back side of the sapphire substrate are configured in a c-planes of the sapphire substrate and  each side of the opening being aligned with a hexagonal crystalline orientation of the sapphire substrate because this crystalline structure result in high production yield (abstract, page 27 Introduction paragraph).

Allowable Subject Matter
12.	Claims 1-7, 9-11 are allowed.
13.	Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
14.	Claim 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
15.	Claims 13-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
16.	The following is a statement of reasons for the indication of allowable subject matter:  Regarding to claims 1-7, 9-11, the cited prior arts fail to disclose or suggest forming a silicon nitride membrane layer on the first oxide layer on the front side of the sapphire substrate; removing the exposed portion of the first oxide layer in the cavity to expose a portion of the silicon nitride membrane layer such that the exposed portion of the silicon nitride membrane layer is suspended over the cavity in the sapphire substrate; and forming an opening in the exposed portion of the silicon nitride membrane layer to form a nanopore in combination with all other limitation in the claims.

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713